Citation Nr: 0317103	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  01-00 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic renal failure, 
status post kidney stones.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from July 1948 to March 1952.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which denied the veteran's claim of entitlement to 
service connection for chronic renal failure, status post 
kidney stone.  The veteran filed a timely notice of 
disagreement and the RO provided a statement of the case 
(SOC).  In November 2000 the veteran perfected his appeal, 
and the issue was subsequently certified to the Board.  


FINDING OF FACT

The competent evidence of record is at least in equipoise as 
to whether the veteran's current chronic renal failure is due 
to kidney stones suffered in service.  


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, his current 
chronic renal failure, status post kidney stones, was 
incurred in service.  38 U.S.C.A. § 1110, 5107(b), 7109 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 20.901(a) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that while in service he developed kidney 
stones and was hospitalized for six to seven months, during 
which time he underwent a urinary basket procedure.  
According to the veteran he developed infections that 
required additional surgical intervention.  Since that time 
the veteran indicates that he has suffered from chronic 
urethral strictures and urinary tract infections.  The 
veteran further reports a history of complete urinary 
obstruction with cardiopulmonary arrest in 1995, which 
required resuscitation secondary to renal failure.  He 
contends that his current chronic renal failure is due to the 
kidney stones he suffered in service.  

I.  Factual Background

In December 1975 the veteran underwent a retrograde 
urethrogram, which revealed calcification in the left ureter.  

An intravenous pyelogram in February 1982 revealed a deformed 
right kidney with chronic inflammatory reaction.  Physicians 
noted a history of recurrent kidney stones related to 
infection, with an onset during service.  It was further 
noted that the veteran suffered a second kidney stone in 1975 
and a third some time in 1981.  The physicians indicated a 
history of urethroplasty, which they indicated, "certainly 
could give rise to lower urinary tract infection."  

In July 1989 the veteran presented with complaints of 
inability to urinate.  He reported that he had eventually 
passed "some calculus like material" and was urinating 
without complication at the time of examination.  The 
physician noted the veteran's history of recurrent stone 
disease and observed "a vague stone shadow" in the 
veteran's right kidney during examination.  It was further 
noted that the veteran also had "badly infected" urine.  He 
was treated with Septra and encouraged to return to care.  

The veteran was treated by Dr. E.M.R. in March 1996, at which 
time he continued to report treatment for kidney stones in 
service.  Physical examination revealed some right upper 
quadrant tenderness.  Dr. R diagnosed the veteran with 
stenosis, with probable urinary retention and history of 
frequent urinary tract infections.  

Dr. R.E.H. diagnosed the veteran with total urethral 
obstruction, probably bladder neck contracture, and status 
post multiple genitourinary surgeries.  He performed a 
urethroscopy, with attempted cystoscopy and open suprapubic 
tube placements, in March 1996.

The veteran initiated his claim of entitlement to service 
connection for chronic renal failure due to kidney stones in 
May 1996.  

In August 1996 the veteran presented for emergent care at the 
Riverton Memorial Hospital, where Dr. H noted that his 
suprapubic tubes were plugged.  Both tubes were removed and 
replaced.  Later in August 1996 Dr. D.J.S. diagnosed the 
veteran with a urinary tract infection.  

The National Personnel Records Center (NPRC) reported in 
December 1996 that the veteran's service medical records, if 
stored in that facility in 1973, were likely destroyed by a 
fire which occurred at that time.

The veteran presented with complaints of epigastric pain, 
worse in the right upper quadrant, in July 1998.  The 
veteran's gallbladder was normal and no gallstones were 
noted.  However, his right kidney had a small atrophic 
appearance, which was attributed to renal calculus.  

In August 1999 the veteran presented for a VA examination, at 
which time he continued to report a history of kidney stones 
since service.  He also reported his surgical history, 
including a urinary basket procedure, partial left 
nephrectomy, and two procedures that required midline 
hypogastric incisions.  

Clinical evaluation revealed a well-healed 12-inch long non-
tender scar of the veteran's left flank extending to his left 
anterolateral abdomen, which the examiner indicated was from 
his reported partial nephrectomy.  The veteran also had a 
seven-inch scar in his midline in the hypogastric area that 
was also well-healed and non-tender.  The examiner diagnosed 
the veteran with chronic renal failure, secondary to 
obstructive uropathy, secondary to recurrent urethral 
strictures, and secondary to previous partial left 
nephrectomy, secondary to recurrent nephrolithiasis, with 
recurrent urinary tract infections.  The veteran was also 
diagnosed with recurrent urethral strictures secondary to 
multiple urologic procedures.  

In January 2000, the NPRC confirmed its earlier determination 
that the veteran's service medical records would have been 
destroyed by the fire in 1973.  

The Board determined in April 2003 that it was necessary to 
undertake additional evidentiary development in this matter, 
and accordingly sought advice from the Veterans Health 
Administration (VHA), under authority provided at 38 U.S.C.A. 
§ 7109; 38 C.F.R. § 20.901(a).  The Board requested a 
specialist's opinion as to the etiology of the veteran's 
current chronic renal failure.  The specialist was requested 
to accept the veteran's account of events with regard to the 
procedures he asserts were performed in service.  The 
physician was then to offer an opinion as to whether it is at 
least as likely as not (i.e., at least a 50-50 probability) 
that the veteran's current chronic renal failure is the 
result of a urinary basket procedure and/or a partial left 
nephrectomy performed in service.  

In response to the above request, in May 2003 the Board 
received an opinion from a specialist who is Assistant 
Professor of Urology at the University of Alabama at 
Birmingham, and Chief of Urology at the VA Medical Center 
(VAMC) in Birmingham.  The physician, having reviewed the 
entire file, concluded that the veteran currently suffers 
from chronic urethral stricture disease, chronic urinary 
tract infections, struvite (infection stones) urinary 
calculus, chronic renal failure, and a history of bladder 
stones.  The reviewer opined that the veteran's current 
urological condition "likely originated with the veteran's 
initial stone presentation in 1951."  He further opined that 
the

urethral and ureteral instrumentation and open 
stone surgery . . . apparently set off a cascade 
of long-term problems initially leading to severe 
urethral stricture disease requiring numerous 
dilations and surgical procedures.  His 
documented bladder stones are likely a 
consequence of urethral stricture disease (USD).  
His chronic urinary infections further provided 
the favorable environment for development of 
struvite stones.  There is evidence in the record 
of chronic scarring and vaguely calcified stone 
in the right kidney.  This is likely to represent 
a complication stemming from the chronic outlet 
obstruction, chronic urinary infections, and USD.

The reviewing physician further noted that there is no 
evidence in the record indicating that any of the foregoing 
disorders were present before the veteran's military service.

II.  Analysis

A.  Preliminary Matters

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that the 
VA medical examination and clinical records, as well as the 
medical opinions obtained by the Board through additional 
development, are sufficient to resolve the matter.  Moreover, 
in view of the disposition herein, the case implicates no 
unresolved issues as to notice or assistance to be provided 
to the veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

B.  Discussion

As indicated above, the veteran contends that his current 
chronic renal failure is due to kidney stones suffered in 
service, and the treatment he received in service and 
thereafter.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

The Board has carefully considered the unfortunate absence of 
service medical records in this case, apparently through no 
fault of the veteran.  The Board is well aware that the U.S. 
Court of Appeals for Veterans Claims has held that, in cases 
where records once in the hands of the Government have been 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis herein has been undertaken with 
this heightened duty in mind.  In particular, the Board will 
proceed under the assumption that the veteran underwent a 
urinary basket procedure and/or a partial left nephrectomy in 
service.  Although he is a layman and therefore not competent 
to authoritatively discuss medical procedures, he is capable 
of describing procedures to which he was personally 
subjected.

However, that a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The competent medical evidence of record since separation 
indicates recurrent treatment for urinary tract infections 
and chronic renal failure since 1975.  The August 1999 VA 
examiner diagnosed the veteran with chronic renal failure, 
secondary to obstructive uropathy, secondary to recurrent 
urethral strictures, and secondary to previous partial left 
nephrectomy, secondary to recurrent nephrolithiasis, with 
recurrent urinary tract infections.  

In the May 2003 VHA opinion obtained by the Board, the Chief 
of Urology at the Birmingham VAMC concluded that the veteran 
currently suffers from chronic urethral stricture disease, 
chronic urinary tract infections, struvite (infection stones) 
urinary calculus, chronic renal failure, and a history of 
bladder stones, which he opined likely originated with the 
initial stone presentation in service.  The reviewing 
physician went on to indicate that the urological procedures 
which the veteran underwent in service "apparently set off a 
cascade of long-term problems initially leading to severe 
urethral stricture disease requiring numerous dilations and 
surgical procedures."

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).  The Board 
recognizes that we are liberally construing the veteran's 
contentions, in the absence of service medical records.  
However, we find the veteran credible, and accept that he 
underwent one or more urological procedures for kidney stones 
in service.

Therefore, and for the reasons discussed above, the Board 
finds that the evidence is in relative equipoise, and gives 
the benefit of the doubt to the veteran as to whether his 
current chronic renal failure, status post kidney stones, 
resulted from urological procedures which he underwent in 
service.  


ORDER

Service connection for renal failure, status post kidney 
stones, is granted.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

